         Case 6:19-cv-00831-MC          Document 49       Filed 03/10/21     Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




ALONZO ODOM,                                                          Case No. 6:19-cv-00831-MC

               Plaintiff,                                                 OPINION AND ORDER

       v.

TARA COX, in her individual and official
capacity as an employee of ODOC Health
Services,

            Defendants.
__________________________________

MCSHANE, District Judge:

       Plaintiff is an inmate at the Oregon State Penitentiary (OSP). His remaining claim in this

case alleges retaliation under the First Amendment. Defendant Cox now moves for summary

judgment on grounds that the undisputed evidence of record fails to establish a violation of

plaintiff’s rights. Defendant’s motion is granted.

                                         BACKGROUND

       On August 24, 2017, plaintiff was in the dental clinic at OSP for a possible infection in

his mouth. Defendant Cox is a dental assistant in the clinic and was present at plaintiff’s


-1-    OPINION AND ORDER
         Case 6:19-cv-00831-MC           Document 49      Filed 03/10/21     Page 2 of 6




appointment. The dentist, Dr. Murphy administered a topical anesthetic and began examining

plaintiff’s mouth with dental tools. Apparently the anesthetic had not yet taken effect and Dr.

Murphy’s actions caused plaintiff pain. Plaintiff jumped out of the chair, expressing frustration

and displeasure with Dr. Murphy, and terminated the examination.

        Plaintiff contends that he asked Dr. Murphy and Cox for their names so he could file

grievances against them, and they refused. Plaintiff walked to the main office area and obtained

the names of Dr. Murphy and Cox from a corrections officer. Cox then approached plaintiff and

informed him that another appointment would be scheduled with a different provider. Plaintiff

left the clinic area and returned to his prison job.

        Approximately twenty minutes later, plaintiff was escorted to disciplinary segregation

due to a misconduct report filed by Cox accusing plaintiff of Disrespect I, Disobedience of an

Order I, and Extortion. Aggrey Decl. Ex. 2. According to Cox, plaintiff became “argumentative,”

“aggressive” and “intimidating” during the examination, and he yelled, “I’m not going to let you

touch me!” Id.; Cox. Decl. ¶¶ 8-11. Cox maintains that plaintiff was situated so as to “block” her

exit from the dental cubicle, and she felt threatened and thought “someone was going to get

hurt.” Id. Cox avers that plaintiff walked into the main office and demanded names after being

told to leave the area.

        Plaintiff received a disciplinary hearing on August 31 and September 6, 2017. Aggrey

Decl. Ex. 1-3. During the hearing, plaintiff stated that he became nervous and scared while

sitting in the dental chair and claimed that he was not aggressive towards Cox. The Hearings

Officer considered Cox’s allegations and reviewed video evidence of plaintiff in the main office

area. The Hearings Officer noted that the video showed plaintiff leaving the dental clinic and

walking to an officer’s station, where plaintiff spoke with a nurse and correctional officer. Cox


-2-     OPINION AND ORDER
         Case 6:19-cv-00831-MC           Document 49       Filed 03/10/21      Page 3 of 6




then approached plaintiff and they had a brief conversation. The Hearings Officer found, “At no

time in the video does inmate Odom make any aggressive movements toward Dental Assistant T.

Cox.” Id. Ex. 1 at 1. No video evidence of the disputed incident in the dental clinic was

available. Id.

        The Hearings Officer found that the evidence did not support violations of Disrespect I or

Disobedience of an Order I and instead found that plaintiff had committed the lesser violations of

Disobedience of an Order II and Disrespect III. Id. Ex. 1 at 2. The Hearings Officer dismissed

the alleged violation of Extortion and sanctioned plaintiff with eight days’ loss of privileges. Id.

Ex. 1 at 3. Plaintiff also claims that he also spent eight days in disciplinary segregation prior to

the hearing and lost his incentive level and prison job.

                                           DISCUSSION

        In his Amended Complaint, plaintiff alleges that Cox filed a false misconduct report

against him in retaliation for his stated intent to pursue his rights under the prison grievance

process. Defendants move for summary judgment on grounds that plaintiff fails to show he was

retaliated against because of constitutionally protected conduct. To prevail on their motion,

defendants must show there is no genuine dispute as to any material fact and they are entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The court must construe the evidence and draw all reasonable inferences in the light most

favorable to plaintiff. Torres v. City of Madera, 648 F.3d 1119, 1123 (9th Cir. 2011).

        To sustain a claim of First Amendment retaliation, plaintiff must establish “five basic

elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

exercise of his First Amendment rights, and (5) the action did not reasonably advance a


-3-     OPINION AND ORDER
         Case 6:19-cv-00831-MC            Document 49        Filed 03/10/21      Page 4 of 6




legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(footnote omitted).

        Plaintiff meets the first, third, and fourth elements. Filing a misconduct report constitutes

adverse action against a prisoner, and a prisoner’s stated intent to pursue a grievance is

considered constitutionally protected conduct. See Entler v. Gregoire, 872 F.3d 1031, 1039 (9th

Cir. 2017) (explaining that “the form of [prisoner] complaints – even if verbal, let alone, as here,

written – is of no constitutional significance, and that threats to sue fall within the purview of the

constitutionally protected right to file grievances”); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th

Cir. 2009) (holding that retaliation against prisoners for exercising their First Amendment right

to file grievances “is itself a constitutional violation”). Further, being the subject of a false

misconduct report likely “would chill or silence a person of ordinary firmness from future First

Amendment activities.” Rhodes, 408 F.3d at 568-69 (citation omitted). However, I find that

plaintiff fails to show that the misconduct report failed to advance a legitimate correctional goal.

        Plaintiff contends that, even though he was frustrated, he was not threatening or

aggressive toward Dr. Murphy or Cox. Plaintiff emphasizes that had his conduct been truly

threatening, a corrections officer would have handcuffed and removed him immediately. See

Pl.’s Decl. & attached exhibits (ECF Nos. 39 & 40). Plaintiff maintains that Cox would not

provide her name “for a grievance” and filed the misconduct report immediately after plaintiff

left the infirmary to avoid “bad mark on her record.” Pl.’s Mem. in Opp’n at 4 (ECF No. 38).

Plaintiff thus argues that Cox lodged the misconduct report “in hopes of chilling plaintiff’s First

Amendment exercise of his right to file a grievance” and not in pursuit of a legitimate

correctional purpose. Id. at 4-5.




-4-     OPINION AND ORDER
          Case 6:19-cv-00831-MC            Document 49     Filed 03/10/21     Page 5 of 6




        Although plaintiff credibly disputes Cox’s allegation that he was threatening and posed a

danger, plaintiff does not dispute the Hearings Officer’s finding that plaintiff failed to comply

with a valid order and committed the violation of Disobedience of an Order II. The Hearings

Officer made this finding after listening to plaintiff’s explanation and reviewing the evidence

presented, and plaintiff admits that Cox asked him to leave the area. See Pl.’s Mem. in Opp’n at

2; Aggrey Decl. Ex. 1. Compliance with valid orders is a legitimate penological interest, and

plaintiff cannot show that the misconduct report failed to reasonably advance this correctional

goal.

        To the extent plaintiff’s arguments implicate his right to procedural due process, a

prisoner is entitled to procedural due-process protections only when a prison-disciplinary action

“implicates a protected liberty interest in some ‘unexpected matter’ or imposes an ‘atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.’” Serrano v.

Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (quoting Sandin v. Conner, 515 U.S. 472, 484

(1995)). Here, plaintiff was held in disciplinary segregation before his hearing and sanctioned

with eight days of lost privileges, which do not constitute atypical and significant hardships. See

Quoc Xuong Luu v. Babcock, 404 Fed. App’x 141, 142 (9th Cir. Nov. 19, 2010) (upholding the

dismissal of a due process claim because the plaintiff’s “temporary loss of prison privileges” did

not allege a protected liberty interest); see also Resnick v. Hayes, 213 F.3d 443, 448-49 (9th Cir.

2000) (finding that placement in segregated housing pending a disciplinary hearing did not

implicate a protected liberty interest).

        Accordingly, defendants are entitled to summary judgment.

        ///

        ///


-5-     OPINION AND ORDER
        Case 6:19-cv-00831-MC      Document 49     Filed 03/10/21      Page 6 of 6




                                    CONCLUSION

      Defendants’ Motion for Summary Judgment (ECF No. 29) is GRANTED and this case is

DISMISSED. All pending motions are DENIED as moot.

IT IS SO ORDERED.

      DATED this 10th day of March, 2021.


                                        s/ Michael J. McShane
                                        MICHAEL J. MCSHANE
                                        United States District Judge




-6-   OPINION AND ORDER
